Holmes, J.,
dissenting. I am unable to concur in the basis of the final judgment which remands the case of Mouhamed Kamel for a new trial. The trial was extensive and, as found by the majority, the evidence was sufficient to support a finding of Dr. Kamel’s guilt under R.C. 2919.22(A) and 2903.04(A). Even though the admission of the rebuttal testimony of Mr. Russell may have been inadmissible under Evid. R. 608(B), it was not prejudicial error under the totality of the other evidence adduced.
While this determination was made by the majority, an unanswered query is presented as to why there should be a new trial mandated by this court. All of the necessary evidence for the findings by the jury of guilt has been adduced. Mouhamed Kamel has had his day in court. Therefore, the jury verdict finding him guilty should be upheld.
Accordingly, I dissent from the judgment of this court which remands Dr. Kamel’s case to the court of common pleas for a new trial.